Citation Nr: 1014484	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claim. 
When this claim was originally before the Board in March 2009 
and December 2009, it was remanded for further development. 

The Board notes that, in January 2010, after his appeal had 
been certified to the Board, the Veteran submitted a further 
statement in support of his claim without a waiver of 
consideration by the agency of original jurisdiction (AOJ).  
Insofar as this statement merely indicates that the Veteran 
was limited by his chest pain and syncopal episodes during 
service, it is duplicative of the arguments and evidence 
already associated with the claims folder.  As such, this 
evidence need not be referred to the AOJ.  See 38 C.F.R. § 
20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
heart condition was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a heart condition 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in March 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the Board notes that the Veteran's 
service treatment records have not been associated with the 
claims file.  However, in March 2006, these records were 
formally found to be unavailable as a result of the National 
Personnel Records Center (NPRC) fire of July 1973, after 
attempts to associate such records were made in April 2005, 
September 2005, and February 2006.  See March 2006 Formal 
Finding of Unavailability Memorandum.  The Board also 
acknowledges that, in cases where the Veteran's service 
treatment records are unavailable through no fault of his 
own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In this case, the RO has met this heightened duty to assist 
by obtaining the Veteran's VA and private treatment records, 
providing him with a VA examination, and obtaining a VA 
medical opinion regarding the etiology of his CAD.  The RO 
has also obtained a copy of the Veteran's separation 
examination dated in February 1955.  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that his currently diagnosed coronary 
artery disease (CAD) was incurred in, or caused by, his time 
in service.  In this regard, the Veteran has reported that he 
had chest pain on exertion during training exercises in 
service, passed out once or twice a month during basic 
training, had to sit out on numerous in-service exercises due 
to chest pain, and was held overnight at the time of his 
separation examination due to a heart condition.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Certain chronic disabilities, including cardiovascular 
disease, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed 
in more detail below, in this case, because there is no 
competent evidence showing that the Veteran was diagnosed 
with a heart condition that was manifest to a degree of 10 
percent or more during the first year following separation 
from service, service connection on a presumptive basis is 
not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

At the outset, the Board notes that the Veteran's service 
treatment records were formally found to be unavailable in 
March 2006, after attempts to associate such records were 
made in April 2005, September 2005, and February 2006.  
However, a copy of his February 1955 separation examination 
has been obtained, which indicates that the Veteran's heart 
was normal at the time of separation from service.   

As the Board noted in its December 2009 remand, the Veteran's 
post-service private treatment records indicate that, in 
October 1979, almost 25 years following separation from 
service, he had an acute anterior myocardial infarction and 
was admitted to the hospital for two weeks for 
rehabilitation.  The Veteran's post-service treatment records 
also indicate that he has been undergoing treatment for CAD 
and related heart problems since July 1992.  

Because it is undisputed that the Veteran experienced chest 
pain and passed out on several occasions during service, and 
has subsequently developed several heart conditions, 
including CAD, mild left ventricular failure, congestive 
heart failure, and tachycardia, the Board will focus on the 
evidence that relates to whether his current heart conditions 
are related to service.  See Newhouse v. Nicholson, 497 F.3d 
1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

In this regard, as the Board noted in its December 2009 
remand, in July 2009 the Veteran was afforded a VA heart 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the Veteran's claims 
folder, noting that the Veteran's heart disease first 
manifested in the 1970s, when he was admitted to the hospital 
after an acute myocardial infarction. The examiner also noted 
that the Veteran had been admitted to the hospital on several 
subsequent occasions, the most recent of which was two years 
prior, when stents had been placed, and reported that the 
Veteran had an automatic implantable 
cardioverter/defibrillator placed in 2008 for ventricular 
tachycardia.  Finally, he noted that the Veteran's last 
episode of syncope had occurred two to three years earlier, 
and his last episode of congestive heart failure had been in 
the 1970s.  

After discussing the Veteran's pertinent history and the 
findings of his physical examination, the examiner diagnosed 
the Veteran with CAD, mild left ventricular failure 
(secondary to hypertension), congestive heart failure, and 
tachycardia.  The examiner went on to state that nothing in 
the claims file supported a diagnosis of tachycardia during 
service, or supported the assertion that service contributed 
to the subsequent development of his heart conditions.  

In compliance with the Board's December 2009 remand 
instructions, in January 2010, an addendum opinion was 
obtained from the July 2009 VA examiner regarding the 
etiology of the Veteran's CAD.  At the outset, the examiner 
noted that there was no medical documentation detailing a 
continuity of care for any chronic cardiac condition dating 
back to separation from service.  He also stated that chest 
pains are non-specific complaints that are not diagnostic of 
CAD or a cardiac condition, and that syncopal episodes (i.e., 
passing out) are not diagnostic of CAD or a cardiac 
condition.  Additionally, the examiner noted that the Veteran 
currently had CAD, which was the ultimate etiology of all of 
his current cardiac diagnoses.  The examiner went on to note 
the Veteran's reports of passing out once or twice a month 
during service, and his reports that chest pain followed him 
around during basic training and in his first year in Korea, 
but then "kind of faded off."  Finally, the examiner noted 
that the Veteran first suffered a myocardial infarction in 
the 1970s, with no mention of intervening complaints.  

Based on this history, the examiner reported that, assuming 
the Veteran's statements were accurate, it was highly 
improbable that his complaints of chest pain and syncopal 
episodes during service were attributable to cardiac disease.  
In this regard, the examiner stated that such a course would 
have required the spontaneous improvement of his cardiac 
condition without any treatment (given the fading off during 
service), followed by over 20 years of no complaints, and 
then followed by acute myocardial infarction, which was the 
most improbable course for CAD.  The examiner also stated 
that, even if the Veteran were claiming that he had 
continuous chest pains and syncopal episodes dating from 
service and continuing until his first documented cardiac 
event in the 1970s, this was also a highly improbable course 
for CAD.  In this regard, he stated that it was improbable 
for the Veteran to have had CAD that was causing chest pain 
and one or two syncopal episodes a month for over 20 years 
without seeking medical attention.  Moreover, the examiner 
pointed out that there was no documentation of continuous 
complaints, and the Veteran's own written statements 
contradicted such a version of history.  Finally, the 
examiner stated that the idea that the Veteran would have had 
chest pain and syncopal episodes for over 20 years due to CAD 
and survived without any treatment is improbable given the 
mortality rate associated with syncopal episodes secondary to 
CAD.  In this regard, the examiner stated that the likelihood 
of surviving syncope secondary to CAD for over 20 years 
without treatment is improbable.  Accordingly, the examiner 
concluded that the etiology of the Veteran's chest pains and 
syncopal episodes was not known; however, for the foregoing 
reasons, it was not reasonable to posit that these symptoms 
were caused by CAD.  

As noted above, the Board concedes that the Veteran currently 
has CAD; however, there is simply no persuasive evidence of 
record indicating that this condition had its onset during 
service or is in any way related to his military service.  
Rather, after thoroughly reviewing the Veteran's claims 
folder and examining the Veteran, the VA physician that 
conducted the July 2009 examination and provided the January 
2010 opinion concluded that there was no evidence of record 
that supported the assertion that service contributed to his 
subsequent development of a heart condition, and that it was 
not reasonable to attribute the Veteran's reported in-service 
chest pains and syncopal episodes to CAD.  Moreover, the 
Veteran's VA and private treatment records indicate that, 
despite numerous treatments for CAD, at no point has a 
medical opinion linked the onset of this condition to his 
time in service.  See VA treatment records dated from August 
2003 to July 2009, and private treatment records from Dr. 
Robert H. Svenson dated from November 1979 to December 1979, 
Dr. Gary S. Niess dated in August 1992, Roche Biomedical 
Laboratories dated from November 1995 to February 1997, Rowan 
Memorial Hospital dated from October 1995 to October 2004, 
Presbyterian Health Services Program dated from October 1995 
to November 2002, Dr. Cheryl A. Vernon dated from July 1992 
to October 2001, Dr. David Cox dated from February 2006, Dr. 
Thomas J. Christopher dated from May 2007 to November 2008, 
and Northeast Medical Center dated from April 2007 to June 
2007.  Accordingly, because the assessment of the VA 
physician that conducted the July 2009 examination and 
provided the January 2010 opinion constitutes the only 
competent medical evidence of record addressing the etiology 
of the Veteran's heart condition, the Board finds that the 
preponderance of the evidence is against the claim, and thus, 
service connection for this condition must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's belief that his heart 
condition is related to service.  As a lay person, however, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Duenas v. Principi, 18 Vet. App. 512, 
520 (2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Further, while the Board acknowledges the 
Veteran's contention that his heart problems first manifested 
during service, the lengthy period of almost 25 years without 
treatment for a heart condition following separation from 
service is evidence that there has not been a continuity of 
symptomatology, which weighs heavily against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Based on the foregoing, because the Veteran is not 
professionally qualified to suggest a possible medical 
etiology of his CAD, and because there is no competent 
medical evidence of record showing that the Veteran's CAD had 
its onset during service or is in any way etiologically 
related to his military service, service connection for this 
condition must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  


However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).  Therefore, the Veteran's claim for a heart 
condition is denied.  


ORDER

Service connection for a heart condition is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


